
	

114 HR 5496 IH: Family and Medical Leave Act Protections for Part-time Workers Act of 2016
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5496
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Ms. Schakowsky (for herself, Mrs. Carolyn B. Maloney of New York, Ms. Wilson of Florida, Ms. Lee, Mr. McDermott, Mrs. Napolitano, Mr. Scott of Virginia, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend protections under the Family and Medical Leave Act of 1993 to part-time workers.
	
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Family and Medical Leave Act Protections for Part-time Workers Act of 2016. (b)FindingsCongress finds the following:
 (1)According to a 2012 survey by Abt Associates commissioned by the Department of Labor, only 59 percent of employees are eligible for leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
 (2)The requirement that employees work 1,250 hours for an employer in the previous year (roughly 24 hours per week) to be eligible for job-protected unpaid leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) excludes many part-time workers from the Act’s protections.
 (3)Low-wage workers are less likely than other workers to have access to job-protected leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
 (4)Part-time workers are more than three times as likely as full-time workers to hold low-wage jobs. (5)Low-wage jobs are often characterized by high turnover rates and significant variability in work hours, both of which make it difficult to meet the 1,250 hours requirement under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
 (6)Two-thirds of part-time workers are women. Because women still shoulder a disproportionate share of caregiving responsibilities, these workers are likely to also have a disproportionate need for job-protected, unpaid leave to fulfill these responsibilities.
 (7)Some low-wage workers are working multiple jobs to make ends meet, but their eligibility for leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) is determined by only by their work for a single employer.
 (8)The survey conducted for the Department of Labor in 2012 found that reducing the hours of service requirement to 780 hours would result in a nearly 4-percent increase in the percentage of employees who are eligible for leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
 (9)Removing the requirement that employees work 1,250 hours in the previous year to qualify for coverage under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) will greatly expand access to unpaid leave for the most vulnerable workers.
				2.Elimination of hours of service requirement for FMLA leave
 (a)AmendmentSection 101(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(A)) is amended to read as follows:
				
 (A)In generalThe term eligible employee means an employee who has been employed, either as a full-time or part-time employee, for at least 12 months by the employer with respect to whom leave is requested under section 102..
 (b)Effective dateThe amendment made by subsection (a) shall take effect beginning on the date that is one year after the date of enactment of this Act.
			
